By the Court:
The equitable defense interposed by the defendant cannot be supported. The Act of Congress commonly called “ the Suscol Act,” afforded the defendant (as being a bona fide purchaser from General Vallejo, and in possession anterior to the rejection of the Vallejo claim,) a mere privilege of acquiring the title from the United States. This privilege, however, he rejected and utterly repudiated. He took no step whatever to acquire the title. Having under the terms of the Act the opportunity to unite with the plaintiffs in proceedings to acquire the title of the United States, he failed to do so, and being applied to by them to join as a coterminous proprietor in the application to the Federal Land Office to .obtain the title, he refused to do so, and this was his attitude until after the patent for the entire tract had been passed to the plaintiffs, and so far as appears, until the latter commenced the present action to obtain the possession of the premises.
*241There is no principle of equity known to us which would enable the defendant under these circumstances to convert the plaintiffs into trustees of the legal title for his benefit, or divest them of that title in his favor.
Judgment reversed and cause remanded, with directions to dismiss the equitable defense and to try the issues at law.